Exhibit 10.3


FOURTH AMENDMENT AND JOINDER AGREEMENT TO
ORIGINATOR PURCHASE AGREEMENT


THIS FOURTH AMENDMENT AND JOINDER AGREEMENT TO ORIGINATOR PURCHASE AGREEMENT,
dated as of May 31, 2016 (this “Amendment”) is entered into by and among (a) DST
SYSTEMS, INC., a Delaware corporation (“DST Systems”), as the Purchaser and the
Servicer, (b) ALPS ALTERNATIVE INVESTMENT SERVICES, LLC, a Delaware limited
liability company (“New Seller”) and (c) each of the parties named on Exhibit I
hereto (each, an “Existing Seller” and collectively, the “Existing Sellers” and
the Existing Sellers together with the New Seller, the “Sellers”). Capitalized
terms used and not otherwise defined herein are used as defined in the Agreement
(as defined below).
WHEREAS, the Existing Sellers and DST Systems have entered into that certain
Originator Purchase Agreement, dated as of May 21, 2009 (as amended through the
date hereof, the “Existing Agreement” and, as amended hereby, the “Agreement”),
and
WHEREAS, the Sellers and DST Systems desire to amend the Existing Agreement in
certain respects as provided herein;
NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:
SECTION 1. Joinder of New Seller. New Seller hereby accepts the duties,
obligations and responsibilities of a Seller under the Existing Agreement,
agrees to assume the duties and responsibilities, and be bound by each of the
obligations of, a Seller and is hereby made a party to the Existing Agreement.
SECTION 2. Schedules and Exhibits. Each of Schedule I (List of Sellers), Exhibit
B (Deposit Accounts and Lockboxes), Exhibit C (Addresses) and Exhibit D (Seller
UCC Information) to the Existing Agreement is hereby deleted and replaced in its
entirety with Schedule I (List of Sellers), Exhibit B (Deposit Accounts and
Lockboxes), Exhibit C (Addresses) and Exhibit D (Seller UCC Information),
attached hereto, respectively, to reflect the addition of New Seller as a
Seller.
SECTION 3. Representations and Warranties of New Seller. New Seller hereby makes
each of the representations and warranties made by the Existing Sellers under
the Existing Agreement as if each such representation and warranty was set forth
herein, mutatis mutandis.
SECTION 4. Covenants and Agreements of New Seller. New Seller hereby makes each
of the covenants and agreements made by the Existing Sellers under the Existing
Agreement as if each such covenant and agreement was set forth herein, mutatis
mutandis.
SECTION 5. Effective Date. This Amendment shall become effective as of the date
(the “Effective Date”) on which the last of the following shall occur: (a) this
Amendment shall have been executed and delivered by a duly authorized officer of
each party hereto and (b) Amendment No. 2 to Amended and Restated Receivables
Purchase Agreement, dated as of the date hereof, shall have been executed and
delivered by a duly authorized officer of each party thereto; provided, however,
no New Seller shall participate as a Seller under the Existing Agreement until
each of the conditions set forth in Section 7 of this Amendment with respect to
such New Seller has been satisfied or waived in writing by the Agent.


1



--------------------------------------------------------------------------------




SECTION 6. Reference to and Effect on the Agreement and the Related Documents.
On the Effective Date (a) each of the Existing Sellers hereby reaffirms all
covenants, representations and warranties made by it in the Existing Agreement
and agrees that all such covenants, representations and warranties shall be
deemed to have been restated as of the Effective Date of this Amendment, (b)
each reference in the Existing Agreement to “Seller” or “Sellers” or words of
like import shall include each New Seller and (c) each reference in the Existing
Agreement to “this Agreement”, “hereunder”, “hereof’, “herein” or words of like
import shall mean and be, and any references to the Existing Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Existing Agreement shall mean and be, a reference to the Existing
Agreement as amended hereby.
SECTION 7. Conditions Precedent to Effectiveness of this Amendment.
This Amendment is subject to the conditions precedent that DST Systems and the
Agent shall have received the following, each (unless otherwise indicated) dated
the date hereof, and in form and substance satisfactory to DST Systems and the
Agent:
(a)certified copies of the resolutions (or similar authorization) of the sole
manager of New Seller approving this Amendment and certified copies of all
documents evidencing other necessary limited liability company action and
governmental approvals, if any, with respect to this Amendment;
(b)a certificate of the Secretary or Assistant Secretary of New Seller
certifying the names and true signatures of the officers of New Seller
authorized to sign this Amendment and the other documents to be delivered by it
hereunder;
(c)a copy of good standing certificate for New Seller issued within thirty (30)
days prior to the date hereof by the Secretary of State of the state of
formation of New Seller and the state where New Seller’s principal place of
business is located;
(d)copies of proper financing statements (Form UCC1) to be filed under the UCC
on or before the date of this Agreement in all jurisdictions as may be necessary
or, in the opinion of the Agent, desirable under the UCC or any comparable law
of all appropriate jurisdictions to perfect the transfer by New Seller to DST
Systems of the Receivables (and assigned, of record, to the Agent);
(e)copies of proper UCC amendment statements (Form UCC3), if any, necessary to
effect the release of all security interests and other rights of any Person in
the Receivables of New Seller, and the related Contracts and Related Security;
(f)a search report provided in writing to the Agent, (i) listing all effective
financing statements that name New Seller as debtor and that are filed in the
jurisdiction in which filing was made pursuant to subsection (d) above and in
such other jurisdiction that the Agent shall reasonably request, together with
copies of such financing statements (none of which (other than any of the
financing statements described in subsection (d) above) shall cover any
Receivables, and (ii) listing all tax liens and judgment liens (if any) filed
against such New Seller in the jurisdictions described above;
(g)a copy of the executed Amendment;
(h)a Deposit Account Control Agreement (or an amendment to an existing Deposit
Account Control Agreement) covering the new Lock-Box added to Exhibit B; and
(i)such other agreements, instruments, certificates, opinions and other
documents as the Agent may reasonably request.


2



--------------------------------------------------------------------------------




SECTION 8. [Reserved].
SECTION 9. Authorization to File Financing Statements and Financing Statement
Amendments. Each New Seller hereby authorizes DST Systems and the Agent (as DST
System’s assign) to file one or more financing statements and/or financing
statements amendments, as applicable, with any and all applicable state filing
offices relating to the interests of DST System and the Agent (as DST System’s
assign) in the Seller Collateral.
SECTION 10. Miscellaneous.
(a)    Effect on Existing Agreement. Except as specifically amended hereby, the
Existing Agreement shall remain in full force and effect. This Amendment shall
not constitute a novation of the Existing Agreement, but shall constitute an
amendment thereof.
(b)    No Waiver. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Person under
the Existing Agreement or any other Transaction Document or any other document,
instrument or agreement executed in connection therewith, nor constitute a
waiver of any provision contained therein.
(c)    Fees and Expenses. The New Seller and DST Systems agree to pay all costs,
fees, and expenses (including, without limitation, reasonable attorneys’ fees
and time charges of attorneys) incurred by the Agent and the Investor in
connection with the preparation, execution and enforcement of this Amendment.
(d)    Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
(e)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment.
(f)    Headings. The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.
(g)    Amendments. This Amendment may not be amended or otherwise modified
except as provided in the Existing Agreement.
(h)    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
[remainder of page intentionally left blank]


3



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.


SELLERS:    DST OUTPUT, LLC
DST OUTPUT CENTRAL, LLC
DST OUTPUT EAST, LLC
DST OUTPUT WEST, LLC
DST TECHNOLOGIES, INC.,
DST MAILING SERVICES, INC.
DST OUTPUT ELECTRONIC SOLUTIONS, INC.
DST WORLDWIDE SERVICES, LLC
DST RETIREMENT SOLUTIONS, LLC
ARGUS HEALTH SYSTEMS, INC.
DST HEALTH SOLUTIONS, LLC
DST BROKERAGE SOLUTIONS, LLC
NEWKIRK PRODUCTS, INC.
LTM PUBLISHING, INC.
MCKAY HOCHMAN CO., INC.
THIRD PARTY EDUCATIONAL SYSTEMS, INC.
LATERAL GROUP NA, LLC
DST HEALTHCARE HOLDINGS, INC.
ALPS ALTERNATIVE INVESTMENT SERVICES, LLC




By:     /s/ Gregg Wm. Givens            
Name:    Gregg Wm. Givens            
Title:    Treasurer                








[Signature Page to Fourth Amendment and Joinder Agreement – DST Systems]



--------------------------------------------------------------------------------









SERVICER:    DST SYSTEMS, INC.




By:     /s/ Gregg Wm. Givens            
Name:    Gregg Wm. Givens            
Title: Senior Vice President, Chief Financial Officer
and Treasurer                






PURCHASER:    DST SYSTEMS, INC.




By:     /s/ Gregg Wm. Givens            
Name:    Gregg Wm. Givens            
Title: Senior Vice President, Chief Financial Officer
and Treasurer                










[Signature Page to Fourth Amendment and Joinder Agreement – DST Systems]



--------------------------------------------------------------------------------






EXHIBIT I
List of Existing Sellers:
DST Output, LLC
DST Output Central, LLC
DST Output East, LLC
DST Output West, LLC
DST Technologies, Inc.
DST Mailing Services, Inc.
DST Output Electronic Solutions, Inc.
DST Worldwide Services, LLC
DST Retirement Solutions, LLC
Argus Health Systems, Inc.
DST Health Solutions, LLC
DST Brokerage Solutions, LLC
Newkirk Products, Inc.
LTM Publishing, Inc.
McKay Hochman Co., Inc.
Third Party Educational Systems, Inc.
Lateral Group NA, LLC
DST Healthcare Holdings, Inc.




[Signature Page to Fourth Amendment and Joinder Agreement – DST Systems]



--------------------------------------------------------------------------------







SCHEDULE I
LIST OF SELLERS


DST Output, LLC
DST Output Central, LLC
DST Output East, LLC
DST Output West, LLC
DST Technologies, Inc.
DST Mailing Services, Inc.
DST Output Electronic Solutions, Inc.
DST Worldwide Services, LLC
DST Retirement Solutions, LLC
Argus Health Systems, Inc.
DST Health Solutions, LLC
DST Brokerage Solutions, LLC
Newkirk Products, Inc.
LTM Publishing, Inc.
McKay Hochman Co., Inc.
Third Party Educational Systems, Inc.
Lateral Group NA, LLC
DST Healthcare Holdings, Inc.
ALPS Alternative Investment Services, LLC




[Signature Page to Fourth Amendment and Joinder Agreement – DST Systems]



--------------------------------------------------------------------------------





EXHIBIT B
DEPOSIT ACCOUNTS AND LOCK-BOXES
[SEE EXHIBIT B TO THE RPA]






[Signature Page to Fourth Amendment and Joinder Agreement – DST Systems]



--------------------------------------------------------------------------------





EXHIBIT C
ADDRESSES


SELLERS:    DST Output, LLC
DST Output Central, LLC
DST Output East, LLC
DST Output West, LLC
DST Technologies, Inc.
DST Mailing Services, Inc.
DST Output Electronic Solutions, Inc.
DST Worldwide Services, LLC
DST Retirement Solutions, LLC
DST Brokerage Solutions, LLC
Lateral Group NA, LLC
DST Health Solutions, LLC
DST Healthcare Holdings, Inc.
ALPS Alternative Investment Services, LLC
333 West 11th Street, 5th Floor
Kansas City, MO 64105
Attention: Gregg Wm. Givens
Facsimile No. 816-435-8630


Argus Health Systems, Inc.
1300 Washington Street
Kansas City, MO 64105
Attention: Gregg Wm. Givens
Facsimile No. 816-435-8630


Newkirk Products, Inc.
15 Corporate Circle
Albany, NY 12203
Attention: Gregg Wm. Givens
Facsimile No. 518-862-3399


LTM Publishing, Inc.
15 Corporate Circle
Albany, NY 12203
Attention: Gregg Wm. Givens
Facsimile No. 518-862-3399


McKay Hochman Co., Inc.
10 Park Place
Butler, NJ 07405
Attention: Gregg Wm. Givens
Facsimile No. 518-862-3399


[Signature Page to Fourth Amendment and Joinder Agreement – DST Systems]



--------------------------------------------------------------------------------






Third Party Educational Systems, Inc.
43 Main Street, SE
Minneapolis, MN 55414
Attention: Gregg Wm. Givens
Facsimile No. 518-862-3399


PURCHASER:    DST Systems, Inc.
333 West 11th Street, 5th Floor
Kansas City, MO 64105
Attention: Gregg Wm. Givens
Facsimile No. 816-435-8630




[Signature Page to Fourth Amendment and Joinder Agreement – DST Systems]



--------------------------------------------------------------------------------





EXHIBIT D
SELLER UCC INFORMATION




Name:         DST Output, LLC
Address:
333 West 11th Street, 5th Floor

Kansas City, MO 64105


Jurisdiction of Organization: Delaware
UCC Filing Office: Secretary of State of Delaware
Prior Names: None
D/B/A Names: None


Name:    DST Output Central, LLC


Address:
333 West 11th Street, 5th Floor

Kansas City, MO 64105


Jurisdiction of Organization: Delaware
UCC Filing Office: Secretary of State of Delaware
Prior Names: None
D/B/A Names: None


Name:         DST Output East, LLC


Address:
333 West 11th Street, 5th Floor

Kansas City, MO 64105


Jurisdiction of Organization: Delaware
UCC Filing Office: Secretary of State of Delaware


Prior Names: DST Output East, Inc.
D/B/A Names: None


Name:         DST Output West, LLC


Address:
333 West 11th Street, 5th Floor

Kansas City, MO 64105


Jurisdiction of Organization: Delaware
UCC Filing Office: Secretary of State of Delaware


Prior Names: None
D/B/A Names: None







--------------------------------------------------------------------------------




Name:
DST Technologies, Inc.

Address:
333 West 11th Street, 5th Floor

Kansas City, MO 64105


Jurisdiction of Organization: Missouri
UCC Filing Office: Secretary of State of Missouri


Prior Names:
None D/B/A Names: None


Name:
DST Mailing Services, Inc.



Address:
333 West 11th Street, 5th Floor

Kansas City, MO 64105


Jurisdiction of Organization: Delaware
UCC Filing Office: Secretary of State of Delaware


Prior Names: DST Postal Services, Inc., Global Mailing Services, Inc.
D/B/A Names: None


Name:
DST Output Electronic Solutions, Inc.



Address:
333 West 11th Street, 5th Floor

Kansas City, MO 64105


Jurisdiction of Organization: Missouri
UCC Filing Office: Secretary of State of Missouri


Prior Names: DST CDS, Inc., Corporate Documents Systems, Inc. and DST Electronic
Output Solutions, Inc.
D/B/A Names: None


Name:
DST Worldwide Services, LLC



Address:
333 West 11th Street, 5th Floor

Kansas City, MO 64105
        
Jurisdiction of Organization: Missouri
UCC Filing Office: Secretary of State of Missouri


Prior Names: DST Worldwide Services, LLC
D/B/A Names: None









--------------------------------------------------------------------------------




Name:         DST Retirement Solutions, LLC
Address:
333 West 11th Street, 5th Floor Kansas

City, MO 64105


Jurisdiction of Organization: Delaware
UCC Filing Office: Secretary of State of Delaware
Prior Names: None D/B/A
Names: None


Name:    Argus Health Systems, Inc.


Address:
1300 Washington Street

Kansas City, MO 64105


Jurisdiction of Organization: Delaware
UCC Filing Office: Secretary of State of Delaware


Prior Names: None
D/B/A Names: None


Name:    DST Health Solutions, LLC


Address:     2400 Thea Drive
Harrisburg, PA 17110


Jurisdiction of Organization: Delaware
UCC Filing Office: Secretary of State of Delaware


Prior Names: Synertech Health System Solutions, LLC, DST Health Solutions
Systems, LLC and DST Health Solutions Services, LLC
D/B/A Names: None


Name:     DST Brokerage Solutions, LLC


Address:     333 West 11th Street, 5th Floor
Kansas City, MO 64105


Jurisdiction of Organization: Delaware
UCC Filing Office: Secretary of State of Delaware


Prior Names: None
D/B/A Names: None







--------------------------------------------------------------------------------




Name:     Newkirk Products, Inc.
Address:     15 Corporate Circle
Albany, NY 12203


Jurisdiction of Organization: New York
UCC Filing Office: Secretary of State of New York


Prior Names: None
D/B/A Names: None


Name:     LTM Publishing, Inc.
Address:     15 Corporate Circle
Albany, NY 12203


Jurisdiction of Organization: New York
UCC Filing Office: Secretary of State of New York


Prior Names: None
D/B/A Names: None


Name:     McKay Hochman Co., Inc.


Address:     10 Park Place
Butler, NJ 07405


Jurisdiction of Organization: New York
UCC Filing Office: Secretary of State of New York


Prior Names: None
D/B/A Names: None


Name:     Third Party Educational Systems, Inc.


Address:     43 Main Street, SE
Minneapolis, MN 55414


Jurisdiction of Organization: Minnesota
UCC Filing Office: Secretary of State of Minnesota


Prior Names: None
D/B/A Names: MasteryPoint Financial Technologies







--------------------------------------------------------------------------------




Name:     Lateral Group NA, LLC


Address:     333 West 11th Street, 5th Floor
Kansas City, MO 64105


Jurisdiction of Organization: Delaware
UCC Filing Office: Secretary of State of Delaware


Prior Names: CFG Output LLC; DST Output Fulfillment Group, LLC
D/B/A Names: None


Name:        DST Healthcare Holdings, Inc.


Address:     333 West 11th Street, Kansas City, MO 64105


Jurisdiction of Organization: Delaware
UCC Filing Office: Secretary of State of Delaware


Prior Names: DST Health Solutions Holdings, Inc.
D/B/A Names: None


Name:     ALPS Alternative Investment Services, LLC


Address:    333 West 11th Street, Kansas City, MO 64105


Jurisdiction of Organization:    Delaware
UCC Filing Office:    Delaware Secretary of State
Prior Names: KAUFMAN ROSSIN FUND SERVICES, LLC
KAUFMAN ROSSIN FUND SERVICES (CA), LLC
KAUFMAN ROSSIN FUND SERVICES (MASS), LLC
KAUFMAN ROSSIN FUND SERVICES (TEXAS) LLC











